
	

114 HR 3768 IH: Senior Executive Service Taking Responsibility for Unilateral Station Transfers Act
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3768
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2015
			Ms. Brown of Florida introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide that rates of basic pay for members of the Senior
			 Executive Service are determined on the basis of the position, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Senior Executive Service Taking Responsibility for Unilateral Station Transfers Act or the SES TRUST Act. 2.Determination of basic rate of pay for members of the Senior Executive Service (a)In generalSection 5383 of title 5, United States Code, is amended by striking subsection (a) and inserting the following—
				
					(a)
 (1)With respect to each Senior Executive Service position within the applicable agency, the appointing authority shall determine from time to time the annual rate of basic pay for each such position, consistent with the applicable limitations on rates of pay provided in section 5382.
 (2)Any individual appointed to a Senior Executive Service position shall receive the annual rate of basic pay applicable to such position, as determined by the appointing authority under paragraph (1).
 (3)Notwithstanding any other provision of law, rule, or regulation, and except as provided in paragraph (4), any senior executive at an agency who transfers or otherwise moves to a Senior Executive Service position at any other agency shall receive the annual rate of basic pay applicable to such position, as determined by the applicable appointing authority under paragraph (1).
 (4)Notwithstanding any other provision of law, rule, or regulation, and except as provided in paragraph (4), any senior executive at an agency who transfers or otherwise moves to any other Senior Executive Service position within the agency, such executive shall, beginning on the first day of the first pay period beginning after the date that the executive first occupies such other position, receive the annual rate of pay applicable to such other position.
						(5)
 (A)Not later than 30 days after the date that a senior executive is reassigned under section 3395 to any other Senior Executive Service position, the Director of the Office of Personnel Management shall review such reassignment decision to ensure that the decision was not based on any impermissible reason.
 (B)If the Director determines that the reassignment was based on any impermissible reason, and the rate of basic pay applicable to such other position (as determined under subsection (a)(1)) is lower than the rate provided under the previous position, the senior executive shall retain the higher rate of basic pay.
 (C)In this paragraph, the term impermissible reason includes any reason other than performance of the senior executive or interests in the efficiency of the Senior Executive Service..
 (b)Conforming amendmentsTitle 5, United States Code, is amended— (1)in section 5382, by striking subsection (c);
 (2)in section 5383(c), by inserting and the requirements of section 5383(a) after section 5385; (3)in section 5383(d), by adding at the end after the period the following: The preceding sentence shall not apply in the case of any senior executive subject to the requirements of section 5383(a)(3)..
 (c)Effective dateThe Director of the Office of Personnel Management shall promulgate regulations to carry out the review required by section 5383(a)(4) of title 5, United States Code (as added by subsection (a)), not later than the date that is one year after the date of enactment of this Act.
 (d)ApplicationNotwithstanding any other provision of law, rule, or regulation, each individual occupying a Senior Executive Service position (as that term is defined in section 3132(a)(2) of title 5, United States Code) on the date of enactment of this Act shall, beginning on the first day of the first pay period beginning after the date that the applicable appointing authority makes the determination under section 5383(a) of title 5, United States Code (as amended by subsection (a)), receive the rate of pay applicable to such position, as determined by the appointing authority under such section.
			3.Semiannual reports on transfers of senior executives of Department of Veterans Affairs
 (a)Semiannual reportsOn a semiannual basis, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on covered senior executives who transfer from one senior executive position in the Department of Veterans Affairs to another senior executive position in the Department during the period covered by the report.
 (b)Matters includedEach report under subsection (a) shall include, with respect to each covered senior executive who transfers from one senior executive position in the Department to another senior executive position in the Department during the period covered by the report, the following:
 (1)The name of the covered senior executive. (2)A description of the senior executive position from which the covered senior executive transferred, including the annual rate of basic pay received by the covered senior executive in such position.
 (3)A description of the senior executive position to which the covered senior executive transferred, including the annual rate of basic pay received by the covered senior executive in such position.
 (4)A description of the purpose of the transfer. (5)Justification for any increase or decrease in the annual rate of basic pay received by the covered senior executive by reason of such transfer.
 (6)Information regarding any relocation expenses and any incentives provided to the covered senior executive as part of such transfer.
 (c)DefinitionsIn this section: (1)The term covered senior executive means an individual (as such term is defined in section 713(g)(1) of title 38, United States Code).
 (2)The term senior executive position has the meaning given that term in section 713(g)(3) of title 38, United States Code.  